UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-04813 Dreyfus Investment Funds (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) John Pak, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 12/31 Date of reporting period: 3/31/14 The following N-Q relates only to Dreyfus/Standish Global Fixed Income Fund and does not affect other series of the Registrant with a different fiscal year end and, therefore, different N-Q reporting requirements. A separate N-Q will be filed for those series, as appropriate. FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus/Standish Global Fixed Income Fund March 31, 2014 (Unaudited) Coupon Maturity Principal Bonds And Notes96.7% Rate (%) Date Amount ($) a Value ($) Australia1.3% Australian Government, Sr. Unscd. Bonds, Ser. 35CI AUD 2.00 8/21/35 5,780,000 b Brazil2.3% Banco Nacional de Desenvolvimento Economico e Social, Sr. Unscd. Notes 3.38 9/26/16 1,550,000 c 1,582,937 Brazilian Government, Notes, Ser. F BRL 10.00 1/1/23 11,000,000 4,324,736 Caixa Economica Federal, Sr. Unscd. Notes 4.50 10/3/18 2,580,000 c 2,631,600 Odebrecht Finance, Gtd. Notes BRL 8.25 4/25/18 1,370,000 c 507,184 Canada4.1% Bombardier, Sr. Unscd. Notes EUR 6.13 5/15/21 595,000 c 887,332 Canadian Capital Auto Receivables Asset Trust, Ser. 2012-1A, Cl. A2 CAD 2.03 8/17/15 146,422 c 132,680 Canadian Capital Auto Receivables Asset Trust, Ser. 2012-1A, Cl. A3 CAD 2.38 4/17/17 2,345,000 c 2,144,142 CIT Canada Equipment Receivables Trust, Ser. 2012-1A, Cl. A2 CAD 2.11 12/20/16 950,352 c 863,406 CNH Capital Canada Receivables Trust, Ser. 2011-1A, Cl. A2 CAD 2.34 7/17/17 1,089,529 c 992,550 Ford Auto Securitization Trust, Ser. 2011-R3A, Cl. A2 CAD 1.96 7/15/15 139,383 c 126,177 Ford Auto Securitization Trust, Ser. 2012-R1, Cl. A2 CAD 2.02 3/15/16 895,140 814,889 Ford Auto Securitization Trust, Ser. 2010-R3A, Cl. A3 CAD 2.71 9/15/15 211,903 c 192,677 MEG Energy, Gtd. Notes 6.38 1/30/23 860,000 c 894,400 Province of Alberta, Unscd. Bonds CAD 3.40 12/1/23 7,480,000 6,956,096 Province of British Columbia, Sr. Unscd. Bonds CAD 2.70 12/18/22 1,100,000 979,612 Province of Ontario, Bonds CAD 4.40 3/8/16 1,200,000 1,151,305 Denmark1.9% Danish Government, Bonds DKK 0.10 11/15/23 40,455,000 d France4.5% AXA, Jr. Sub. Notes EUR 5.78 7/29/49 1,500,000 e 2,194,395 AXA, Jr. Sub. Notes EUR 6.21 10/29/49 310,000 e 466,930 Electricite de France, Sub. Notes EUR 5.38 1/29/49 500,000 e 734,395 French Government, Bonds EUR 2.25 5/25/24 2,950,000 4,124,400 French Government, Bonds EUR 3.75 10/25/19 2,250,000 3,555,727 Pernod-Ricard, Sr. Unscd. Notes 5.50 1/15/42 2,080,000 c 2,271,160 Societe Generale, Bank Gtd. Notes 2.75 10/12/17 3,760,000 3,873,041 Veolia Environnement, Jr. Sub. Notes EUR 4.45 1/29/49 600,000 e,f 837,606 Germany6.8% Allianz, Sub. Notes EUR 5.63 10/17/42 1,400,000 e 2,234,395 German Government, Bonds EUR 1.50 5/15/23 2,200,000 3,047,097 German Government, Bonds EUR 3.25 7/4/42 575,000 927,818 German Government, Bonds, Ser. 05 EUR 3.50 1/4/16 13,400,000 19,553,012 Globaldrive Auto Receivables, Ser. 2011-AA, Cl. A EUR 0.98 4/20/19 377,488 c,e 522,364 Unitymedia Hessen, Sr. Scd. Notes EUR 7.50 3/15/19 555,000 c 831,502 Hungary1.1% Hungarian Development Bank, Gov't Gtd. Notes 6.25 10/21/20 525,000 c 556,174 Hungarian Government, Sr. Unscd. Notes 5.75 11/22/23 3,500,000 3,631,250 Iceland1.5% Icelandic Government, Unscd. Notes 4.88 6/16/16 350,000 c 369,703 Icelandic Government, Unscd. Notes 4.88 6/16/16 5,185,000 f 5,476,884 Ireland2.4% Bank of Ireland, Gov't Gtd. Notes EUR 4.00 1/28/15 3,060,000 4,328,922 Irish Government, Unscd. Bonds EUR 3.40 3/18/24 3,185,000 4,532,768 Smurfit Kappa Acquistions, Sr. Scd. Notes EUR 7.75 11/15/19 555,000 c 824,812 Italy9.3% Enel, Sub. Bonds 8.75 9/24/73 915,000 c,e 1,029,009 Enel, Sr. Unscd. Bonds EUR 4.88 2/20/18 915,000 1,411,969 Intesa Sanpaolo, Sr. Unscd. Notes EUR 3.00 1/28/19 850,000 1,225,229 Intesa Sanpaolo, Sr. Unscd. Notes 3.88 1/16/18 3,035,000 3,143,978 Italian Government, Bonds EUR 2.10 9/15/16 1,550,000 g 2,375,333 Italian Government, Treasury Bonds EUR 2.75 11/15/16 4,690,000 6,748,413 Italian Government, Treasury Bonds EUR 3.50 6/1/18 10,000,000 14,782,950 Italian Government, Treasury Bonds EUR 4.75 6/1/17 1,985,000 3,023,634 Telecom Italia, Sr. Unscd. Notes GBP 7.38 12/15/17 1,100,000 2,054,253 Wind Acquisition Finance, Sr. Scd. Notes 6.50 4/30/20 925,000 c 1,009,406 Japan3.7% Development Bank of Japan, Gov't Gtd. Notes JPY 1.05 6/20/23 38,000,000 382,604 Development Bank of Japan, Gov't Gtd. Bonds JPY 1.70 9/20/22 263,000,000 2,786,314 Japanese Government, Sr. Unscd. Bonds, Ser. 39 JPY 1.90 6/20/43 890,000,000 9,015,994 Japanese Government, Sr. Unscd. Bonds, Ser. 8 JPY 1.00 6/10/16 223,000,000 h 2,409,220 Kazakhstan.5% Development Bank of Kazakhstan, Sr. Unscd. Notes 4.13 12/10/22 2,125,000 Lithuania.3% Lithuanian Government, Sr. Unscd. Notes EUR 3.38 1/22/24 900,000 Mexico1.0% Alfa, Sr. Unscd. Notes 6.88 3/25/44 625,000 c 644,531 Comision Federal de Electricidad, Sr. Unscd. Notes 4.88 1/15/24 350,000 c 356,125 Mexican Government, Bonds, Ser. M MXN 8.00 12/7/23 33,230,000 2,885,605 Netherlands7.0% ABN AMRO Bank, Sr. Unscd. Notes 4.25 2/2/17 1,600,000 c 1,721,965 Deutsche Annington Finance, Gtd. Notes 3.20 10/2/17 1,475,000 c 1,515,163 ELM, Jr. Sub. Notes EUR 5.25 5/29/49 1,500,000 e 2,172,166 Iberdrola International, Gtd. Notes EUR 4.50 9/21/17 1,000,000 1,526,436 Iberdrola International, Gtd. Notes EUR 5.75 2/27/49 800,000 e 1,173,764 ING Bank, Covered Notes EUR 3.63 8/31/21 475,000 746,106 LYB International Finance, Gtd. Bonds 4.88 3/15/44 1,000,000 1,002,113 Netherlands Government, Bonds EUR 1.25 1/15/19 3,525,000 c 4,955,858 Petrobras Global Finance, Gtd. Notes 4.88 3/17/20 1,000,000 1,004,703 Petrobras Global Finance, Gtd. Notes 6.25 3/17/24 990,000 1,022,433 Rabobank Nederland, Bank Gtd. Notes 3.38 1/19/17 2,115,000 2,243,791 Rabobank Nederland, Sr. Unscd. Notes EUR 3.88 4/20/16 1,125,000 1,648,194 Repsol International Finance, Gtd. Notes EUR 2.63 5/28/20 1,100,000 1,555,354 Telefonica Europe, Gtd. Bonds EUR 5.88 3/31/49 3,300,000 e 4,545,596 UPCB Finance VI, Sr. Scd. Notes 6.88 1/15/22 830,000 c 908,850 Nigeria.4% Nigerian Government, Treasury Bills, Ser. 364 NGN 0.00 11/6/14 93,600,000 i 524,763 Nigerian Government, Treasury Bills NGN 0.00 1/8/15 70,200,000 i 382,758 Nigerian Government, Treasury Bills NGN 0.00 3/5/15 161,800,000 i 862,192 Norway.9% DNB Boligkreditt, Covered Bonds 2.10 10/14/16 795,000 c 813,698 DNB Boligkreditt, Covered Bonds EUR 3.38 1/20/17 590,000 875,753 Norwegian Government, Bonds, Ser. 474 NOK 3.75 5/25/21 5,200,000 935,403 Statoil, Gtd. Notes 4.25 11/23/41 1,090,000 1,065,477 Poland.3% Polish Government, Sr. Unscd. Notes 5.00 3/23/22 1,015,000 Portugal2.5% Portuguese Government, Sr. Unscd. Notes EUR 4.75 6/14/19 3,150,000 c 4,717,080 Portuguese Government, Sr. Unscd. Bonds EUR 5.65 2/15/24 3,345,000 c 5,206,001 Russia1.0% Russian Government, Sr. Unscd. Bonds 7.50 3/31/30 3,575,000 c,e Slovakia2.9% Slovakian Government, Bonds, Ser. 225 EUR 3.00 2/28/23 1,795,000 2,651,413 Slovakian Government, Sr. Unscd. Notes, Ser. 216 EUR 4.35 10/14/25 600,000 964,884 Slovakian Government, Sr. Unscd. Notes 4.38 5/21/22 7,495,000 c 7,979,327 Spain7.9% Autonomous Community of Madrid, Sr. Unscd. Bonds EUR 4.13 5/21/24 1,200,000 1,728,078 Banco Bilbao Vizcaya Argentaria, Covered Notes EUR 3.88 1/30/23 500,000 778,392 Banco Santander, Covered Bonds EUR 4.63 1/20/16 2,300,000 f 3,380,477 BBVA US Senior, Bank Gtd. Notes 4.66 10/9/15 875,000 919,264 Gestamp Funding, Sr. Scd. Notes EUR 5.88 5/31/20 575,000 c 847,604 Santander International Debt, Bank Gtd. Notes EUR 4.00 3/27/17 2,300,000 3,410,820 Spanish Government, Bonds EUR 3.75 10/31/18 5,920,000 8,887,544 Spanish Government, Bonds EUR 5.15 10/31/44 1,650,000 c 2,618,173 Spanish Government, Bonds EUR 5.40 1/31/23 4,965,000 c 8,078,325 Telefonica Emisiones, Gtd. Notes EUR 3.96 3/26/21 500,000 f 753,952 Supranational1.3% Corporacion Andina de Fomento, Sr. Unscd. Notes 3.75 1/15/16 920,000 963,694 Eurasian Development Bank, Sr. Unscd. Notes 5.00 9/26/20 800,000 c 798,080 European Investment Bank, Sr. Unscd. Notes JPY 1.90 1/26/26 58,000,000 625,120 International Bank for Reconstruction & Development, Sr. Unscd. Notes AUD 3.50 1/24/18 2,800,000 2,588,019 Switzerland.7% Credit Suisse, Covered Notes EUR 2.13 1/18/17 1,300,000 1,868,501 Credit Suisse, Sub. Notes 6.50 8/8/23 690,000 c 759,000 United Kingdom7.3% Abbey National Treasury Services, Covered Bonds EUR 3.63 9/8/17 1,150,000 1,702,714 Barclays Bank, Covered Notes EUR 2.13 9/8/15 790,000 1,097,022 E-Carat, Ser. 2012-1, Cl. A GBP 1.30 6/18/20 369,831 617,010 Gracechurch Card Funding, Ser. 2012-1A, Cl. A2 EUR 1.03 2/15/17 1,720,000 c,e 2,381,999 HSBC Bank, Sr. Unscd. Notes EUR 3.88 10/24/18 1,000,000 1,540,722 HSBC Holdings, Sub. Notes 5.25 3/14/44 1,250,000 1,268,729 HSBC Holdings, Sub. Notes EUR 6.25 3/19/18 650,000 1,045,296 Lloyds Bank, Bank Gtd. Notes 6.50 9/14/20 1,115,000 c 1,275,648 Lloyds Bank, Covered Notes EUR 3.38 3/17/15 900,000 1,275,634 Lloyds Bank, Covered Bonds EUR 4.00 9/29/21 400,000 641,695 Lloyds Bank, Sr. Unscd. Notes EUR 4.63 2/2/17 1,650,000 2,509,613 Lloyds Bank, Sub. Notes EUR 6.50 3/24/20 575,000 f 951,747 Royal Bank of Scotland, Covered Notes EUR 3.00 9/8/16 545,000 778,504 Royal Bank of Scotland, Covered Notes EUR 3.88 10/19/21 1,000,000 1,591,201 Royal Bank of Scotland Group, Sub. Notes 6.00 12/19/23 1,745,000 1,793,356 United Kingdom Gilt, Bonds GBP 4.25 12/7/40 4,595,000 8,684,575 United States23.3% 21st Century Fox America, Gtd. Notes 5.40 10/1/43 1,055,000 1,140,114 A10 Term Asset Financing, Ser. 2013-2, Cl. A 2.62 11/15/27 2,250,000 c 2,247,532 Ally Financial, Gtd. Notes 3.50 1/27/19 1,835,000 1,837,294 American Home Mortgage Investment Trust, Ser. 2004-4, Cl. 6A1 5.21 2/25/45 1,957,369 e 2,033,121 American International Group, Sr. Unscd. Notes 4.88 6/1/22 825,000 904,927 Americredit Automobile Receivables Trust, Ser. 2013-4, Cl. C 2.72 9/9/19 1,065,000 1,090,357 Aventura Mall Trust, Ser. 2013-AVM, Cl. A 3.87 12/5/32 1,739,652 c,e 1,814,950 Barclays Commercial Mortgage Securities, Ser. 2013-TYSN, Cl. A2 3.76 9/5/32 1,245,000 c 1,296,379 Bear Stearns Alt-A Trust, Ser. 2005-4, Cl. 24A1 2.52 5/25/35 2,031,200 e 1,993,110 Bear Stearns Commercial Mortgage Securities, Ser. 2007-PW18, Cl. AJ 6.37 6/11/50 950,000 e 913,324 Capital Auto Receivables Asset Trust, Ser. 2013-1, Cl. D 2.19 9/20/21 415,000 412,316 Capital Auto Receivables Asset Trust, Ser. 2014-1, Cl. D 3.39 7/22/19 550,000 550,968 Capital Auto Receivables Asset Trust, Ser. 2013-3, Cl. D 3.69 2/20/19 710,000 725,350 CHS/Community Health System, Sr. Scd. Notes 5.13 8/1/21 850,000 c 875,500 CHS/Community Health System, Gtd. Notes 6.88 2/1/22 835,000 c 876,750 Citigroup Commercial Mortgage Trust, Ser. 2013-375P, Cl. E 3.63 5/10/35 1,215,000 c,e 1,052,914 Citigroup, Sub. Notes 4.05 7/30/22 1,165,000 1,171,550 Commercial Mortgage Pass Through Certificates, Ser. 2013-CR6, Cl. B 3.40 3/10/46 530,000 c 504,021 Commercial Mortgage Pass Through Certificates, Ser. 2013-WWP, Cl. B 3.73 3/10/31 1,225,000 c 1,206,480 Commercial Mortgage Pass Through Certificates, Ser. 2013-CR6, Cl. C 3.78 3/10/46 370,000 c,e 352,780 Commercial Mortgage Trust, Ser. 2014-UBS2, Cl. AM 4.20 3/10/47 375,000 383,965 Commercial Mortgage Trust, Ser. 2013-CR10, Cl. A4 4.21 8/10/46 1,250,000 e 1,317,309 Commercial Mortgage Trust, Ser. 2014-UBS2, Cl. B 4.70 3/10/47 275,000 283,605 Commercial Mortgage Trust, Ser. 2013-LC13, Cl. B 5.01 8/10/46 890,000 c,e 945,441 Commercial Mortgage Trust, Ser. 2013-LC13, Cl. C 5.22 8/10/46 325,000 c,e 340,966 Commercial Mortgage Trust, Ser. 2013-CR11, Cl. C 5.34 10/10/46 725,000 c,e 761,056 Countrywide Alternative Loan Trust, Ser. 2004-18, Cl. 4A1 5.50 9/25/34 1,165,949 1,217,455 Extended Stay America Trust, Ser. 2013-ESH7, Cl. D7 5.52 12/5/31 1,000,000 c,e 1,040,254 Ford Motor Credit, Sr. Unscd. Notes 3.00 6/12/17 1,620,000 1,683,907 Genworth Holdings, Gtd. Notes 4.90 8/15/23 1,595,000 1,675,680 Goldman Sachs Group, Sub. Notes 6.75 10/1/37 1,100,000 1,264,011 Hilton USA Trust, Ser. 2013-HLT, Cl. DFX 4.41 11/5/30 915,000 c 933,897 Icahn Enterprises, Gtd. Notes 5.88 2/1/22 1,100,000 c 1,119,250 JP Morgan Chase Commercial Mortgage Securities Trust, Ser. 2013-LC11, Cl. AS 3.22 4/15/46 930,000 895,817 JP Morgan Chase Commercial Mortgage Securities Trust, Ser. 2013-LC11, Cl. B 3.50 4/15/46 1,775,000 1,704,558 JP Morgan Chase Commercial Mortgage Securities Trust, Ser. 2006-CB17, Cl. AM 5.46 12/12/43 760,000 791,813 JPMorgan Chase Bank, Sub. Notes EUR 4.38 11/30/21 1,350,000 e 1,972,558 KeyCorp Student Loan Trust, Ser. 1999-B, Cl. CTFS 0.95 11/25/36 710,000 e 640,884 Long Beach Mortgage Loan Trust, Ser. 2004-1, Cl. M2 0.98 2/25/34 515,638 e 503,746 Merrill Lynch & Co. , Sub. Notes 7.75 5/14/38 1,300,000 1,719,574 Metropolitan Life Global Funding I, Scd. Notes 1.50 1/10/18 1,160,000 c 1,131,324 MGM Resorts International, Gtd. Notes 7.75 3/15/22 785,000 f 914,525 Morgan Stanley Bank of America Merrill Lynch Trust, Ser. 2013-C7, Cl. B 3.77 2/15/46 505,000 495,424 Morgan Stanley Bank of America Merrill Lynch Trust, Ser. 2013-C8, Cl. B 3.81 12/15/48 460,000 e 447,941 Morgan Stanley Bank of America Merrill Lynch Trust, Ser. 2013-C8, Cl. C 4.31 12/15/48 390,000 e 384,188 Morgan Stanley Mortgage Loan Trust, Ser. 2005-1, Cl. 4A1 0.45 3/25/35 478,940 e 437,107 Morgan Stanley, Sub. Notes 4.10 5/22/23 1,240,000 1,229,748 Popular ABS Mortgage Pass-Through Trust, Ser. 2006-D, Cl. A2 0.31 11/25/46 450,979 e 434,673 Prudential Financial, Sr. Unscd. Notes 5.38 6/21/20 300,000 340,366 Santander Drive Auto Receivables Trust, Ser. 2013-3, Cl. D 2.42 4/15/19 2,900,000 2,922,107 Santander Drive Auto Receivables Trust, Ser. 2012-1, Cl. B 2.72 5/16/16 535,000 538,674 SLM Private Education Loan Trust, Ser. 2011-B, Cl. A1 1.01 12/16/24 521,116 c,e 522,846 Springleaf Funding Trust, Ser. 2013-AA, Cl. A 2.58 9/15/21 2,015,000 c 2,028,544 Structured Asset Securities Corp. Mortgage Pass-through Certificates, Ser. 2004-11XS, Cl. 1A5A 6.25 6/25/34 895,000 e 912,953 Tenet Healthcare, Sr. Scd. Notes 6.00 10/1/20 1,455,000 c 1,559,578 U.S. Treasury Bonds 3.75 11/15/43 4,635,000 4,799,399 U.S. Treasury Bonds 7.50 11/15/24 1,220,000 1,759,469 U.S. Treasury Inflation Protected Securities 0.13 4/15/18 8,959,489 j 9,170,879 U.S. Treasury Notes 0.63 4/30/18 8,410,000 8,147,187 UBS-Barclays Commercial Mortgage Trust, Ser. 2013-C5, Cl. B 3.65 3/10/46 475,000 c,e 457,259 UBS-Barclays Commercial Mortgage Trust, Ser. 2013-C5, Cl. C 4.23 3/10/46 370,000 c,e 362,676 Virgin Media Secured Finance, Sr. Scd. Notes GBP 6.00 4/15/21 1,175,000 c 2,078,870 Wachovia Bank Commercial Mortgage Trust, Ser. 2006-C29, Cl. AJ 5.37 11/15/48 1,060,000 e 1,029,438 Wells Fargo & Co., Sr. Unscd. Notes 2.63 12/15/16 1,330,000 1,386,875 Wells Fargo & Co., Sub. Notes 5.38 11/2/43 1,260,000 1,332,301 Wells Fargo Mortgage Backed Securities Trust, Ser. 2005-AR4, Cl. 2A1 2.62 4/25/35 1,224,879 e 1,238,549 WFRBS Commercial Mortgage Trust, Ser. 2013-C11, Cl. B 3.71 3/15/45 385,000 e 377,765 WFRBS Commercial Mortgage Trust, Ser. 2013-C11, Cl. C 4.27 3/15/45 405,000 e 400,820 WM Covered Bond Program, Covered Notes EUR 4.00 11/26/16 285,000 424,774 ZFS Finance (USA) Trust V, Jr. Sub. Cap. Secs., 6.50 5/9/67 1,000,000 c,e 1,077,500 Venezuela.5% Venezuelan Government, Sr. Unscd. Bonds 5.75 2/26/16 2,350,000 f Total Bonds And Notes (cost $371,814,235) Face Amount Covered by Options Purchased.0% Contracts ($) Value ($) Call Options: Euro, July 2014 @ $1.33 7,900,000 35,829 New Zealand Dollar, September 2014 @ $0.80 8,000,000 71,753 Total Options Purchased (cost $245,512) Principal Short-Term Investments1.0% Amount ($) Value ($) U.S. Treasury Bills; 0.05%, 6/12/14 (cost $3,964,642) 3,965,000 k Other Investment1.0% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $3,897,234) l Investment of Cash Collateral for Securities Loaned3.7% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $14,681,553) l Total Investments (cost $394,603,176) % Liabilities, Less Cash and Receivables %) ) Net Assets % a Principal amount stated in U.S. Dollars unless otherwise noted. AUDAustralian Dollar BRLBrazilian Real CADCanadian Dollar DKKDanish Krone EUREuro GBPBritish Pound JPYJapanese Yen MXNMexican New Peso NGNNigerian Naira NOKNorwegian Krone b Principal amount for accrual purposes is periodically adjusted based on changes in the Australian Consumer Price Index. c Securities exempt from registration pursuant to Rule 144A under the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At March 31, 2014, these securities were valued at $92,607,121 or 23.3% of net assets. d Principal amount for accrual purposes is periodically adjusted based on changes in the Danish Consumer Price Index. e Variable rate securityinterest rate subject to periodic change. f Security, or portion thereof, on loan. At March 31, 2014, the value of the fund's securities on loan was $14,087,998 and the value of the collateral held by the fund was $14,681,553. g Principal amount for accrual purposes is periodically adjusted based on changes in the Italian Consumer Price Index. h Principal amount for accrual purposes is periodically adjusted based on changes in the Japanese Consumer Price Index. i Security issued with a zero coupon. Income is recognized through the accretion of discount. j Principal amount for accrual purposes is periodically adjusted based on changes in the Consumer Price Index. k Held by or on behalf of a counterparty for open financial futures contracts. l Investment in affiliated money market mutual fund. At March 31, 2014, net unrealized appreciation on investments was $12,256,193 of which $15,355,095 related to appreciated investment securities and $3,098,902 related to depreciated investment securities. At March 31, 2014, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Foreign/Governmental 49.3 Corporate Bonds 28.9 U.S. Government 6.0 Commercial Mortgage-Backed 5.7 Short-Term/Money Market Investments 5.7 Asset-Backed 4.8 Residential Mortgage-Backed 2.0 Options Purchased .0 † Based on net assets. See notes to financial statements. STATEMENT OF FINANCIAL FUTURES March 31, 2014 (Unaudited) Unrealized Market Value Appreciation Covered by (Depreciation) Contracts Contracts ($) Expiration at 3/31/2014 ($) Financial Futures Long Euro-Bobl 23 3,972,488 June 2014 (1,291 ) Long Gilt 31 5,660,654 June 2014 47,738 U.S. Treasury 5 Year Notes 174 20,697,844 June 2014 (58,207 ) U.S. Treasury Ultra Long Bonds 6 866,813 June 2014 5,772 Financial Futures Short Euro-Schatz 61 (9,279,375 ) June 2014 8,761 Japanese 10 Year Bonds 22 (30,825,365 ) June 2014 45,221 U.S. Treasury 2 Year Notes 126 (27,664,875 ) June 2014 29,279 U.S. Treasury 10 Year Notes 48 (5,928,000 ) June 2014 3,658 U.S. Treasury Long Bonds 4 (532,875 ) June 2014 1,994 Gross Unrealized Appreciation Gross Unrealized Depreciation ) STATEMENT OF FORWARD FOREIGN CURRENCY EXCHANGE CONTRACTS March 31, 2014 (Unaudited) Foreign Unrealized Forward Foreign Currency Currency Appreciation Exchange Contracts Amounts Cost ($) Value ($) (Depreciation) ($) Purchases: Norwegian Krone, Expiring: 4/30/2014 a 10,735,000 1,773,354 1,790,736 17,382 4/30/2014 b 29,890,000 4,935,927 4,986,038 50,111 Sales: Proceeds ($) Australian Dollar, Expiring: 4/30/2014 c 8,110,000 7,471,151 7,505,784 (34,633 ) 4/30/2014 d 9,365,000 8,630,503 8,667,284 (36,781 ) Brazilian Real, Expiring: 5/5/2014 d 9,590,000 4,063,657 4,188,001 (124,344 ) 5/5/2014 e 2,765,000 1,176,470 1,207,489 (31,019 ) British Pound, Expiring 4/30/2014 f 8,120,000 13,436,773 13,534,236 (97,463 ) Canadian Dollar, Expiring: 4/30/2014 c 3,120,000 2,796,862 2,820,288 (23,426 ) 4/30/2014 g 13,305,000 11,923,806 12,026,901 (103,095 ) Danish Krone, Expiring 4/30/2014 d 40,770,000 7,533,120 7,524,597 8,523 Euro, Expiring: 4/30/2014 b 11,490,000 15,842,412 15,828,191 14,221 4/30/2014 d 27,790,000 38,316,296 38,282,455 33,841 4/30/2014 e 14,030,000 19,352,786 19,327,199 25,587 4/30/2014 f 13,790,000 19,017,061 18,996,583 20,478 4/30/2014 g 11,745,000 16,192,832 16,179,469 13,363 4/30/2014 h 14,460,000 19,946,118 19,919,550 26,568 4/30/2014 i 10,750,000 14,822,960 14,808,795 14,165 4/30/2014 j 13,110,000 18,070,916 18,059,841 11,075 Japanese Yen, Expiring: 4/30/2014 a 293,485,000 2,865,636 2,843,900 21,736 4/30/2014 b 505,068,000 4,933,239 4,894,162 39,077 4/30/2014 c 410,150,000 4,040,027 3,974,397 65,630 4/30/2014 f 240,840,000 2,352,389 2,333,765 18,624 4/30/2014 g 100,320,000 979,879 972,111 7,768 4/30/2014 h 360,505,000 3,522,208 3,493,332 28,876 4/30/2014 i 516,330,000 5,043,344 5,003,292 40,052 4/30/2014 k 405,125,000 3,956,129 3,925,704 30,425 Mexican New Peso, Expiring 4/30/2014 e 30,525,000 2,318,278 2,332,690 (14,412 ) Swedish Krona, Expiring: 4/30/2014 b 25,600,000 3,962,878 3,953,460 9,418 4/30/2014 h 17,050,000 2,637,893 2,633,066 4,827 4/30/2014 i 8,510,000 1,316,828 1,314,217 2,611 Gross Unrealized Appreciation Gross Unrealized Depreciation ) Counterparties: a Citigroup b UBS c Bank of America d Goldman Sachs International e Morgan Stanley Capital Services f Deutsche Bank g Credit Suisse h Barclays Bank i Commonwealth Bank of Australia j Royal Bank of Scotland k HSBC l JP Morgan Chase Bank Implied Upfront Unrealized Notional Reference Credit (Pay) /Receive Market Premiums (Receivable) Appreciation Amount Entity Counterparty Fixed Rate (%) Spread (%) Expriration Value Payable ($) (Depreciation) ($) 9,270,000 ITRAXX S19 Sub 5YR Index Deutsche (1.00 ) 102.22 12/20/2018 6,141.07 (83,117.81 ) (76,978 ) 2,530,000 ITRAXX S19 Sub 5YR Index JP Morgan (1.00 ) 102.22 12/20/2018 1,676.04 (22,684.80 ) (21,009 ) Implied Upfront Unrealized Notional Reference (Pay) /Receive Credit Market Premiums (Receivable) Appreciation Amount ($) Entity Counterparty Fixed Rate (%) Spread (%) Expriration Value Payable ($) (Depreciation) ($) 5,900,000 USD - 6 MONTH LIBOR JP Morgan (1.76 ) N/A 11/8/2022 375,952.92 375,953 27,500,000 USD - 6 MONTH LIBOR Citibank (1.83 ) N/A 1/10/2019 (217,747.75 ) (217,748 ) 16,100,000 USD - 6 MONTH LIBOR Citibank (0.84 ) N/A 11/8/2022 204,641.29 204,641 6,500,000 EUR - 1 YEAR LIBOR JP Morgan 1.91 N/A 11/4/2016 370,786.79 370,787 101,400,000 MXN - 28 Day LIBOR Deutsche 6.74 N/A 1/2/2024 106,837.68 106,838 262,600,000 MXN - 28 Day LIBOR JP Morgan 3.80 N/A 1/10/2017 (88,016.74 ) (88,017 ) Gross Unrealized Appreciation Gross Unrealized Depreciation ) The following is a summary of the inputs used as of March 31, 2014 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Asset-Backed - 19,158,359 - Commercial Mortgage-Backed - 22,742,572 - Corporate Bonds+ - 114,852,878 - Foreign Government - 195,745,093 - Mutual Funds 18,578,787 - - Residential Mortgage-Backed - 7,832,295 - U.S. Treasury - 27,841,803 - Other Financial Instruments: Financial Futures++ 142,423 - - Forward Foreign Currency Exchange Contracts++ - 504,358 - Options Purchased - 107,582 - Swaps++ - 1,058,219 - Liabilities ($) Other Financial Instruments: Financial Futures++ (59,498) - - Forward Foreign Currency Exchange Contracts++ - (465,173) - Swaps++ (217,748) (186,004) - + See Statement of Investments for additional detailed categorizations. ++ Amount shown represents unrealized appreciation (depreciation) at period end. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in debt securities excluding short-term investments (other than U.S. Treasury Bills) are valued each business day by an independent pricing service (the “Service”) approved by the Board of Trustees. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). O ther investments are valued as determined by the Service, based on methods which include consideration of the following: yields or prices of securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. These securities are generally categorized within Level 2 of the fair value hierarchy. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by the Service. These securities are generally categorized within Level 2 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the Board of Trustees. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund and credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset. Each type of derivative instrument that was held by the fund at period ended March 31, 2014 is discussed below. Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of its investment strategy. When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund incurs a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract decreases between those dates. With respect to purchases of forward contracts, the fund incurs a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract increases between those dates. Any realized gain or loss which occurred during the period is reflected in the Statement of Operations. The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments. The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is typically limited to the unrealized gain on each open contract . Futures Contracts: In the normal course of pursuing its investment objective, the fund is exposed to market risk, including interest rate risk as a result of changes in value of underlying financial instruments. The fund invests in financial futures contracts in order to manage its exposure to or protect against changes in the market. A futures contract represents a commitment for the future purchase or a sale of an asset at a specified date. Upon entering into such contracts, these investments require initial margin deposits with a broker, which consist of cash or cash equivalents. The amount of these deposits is determined by the exchange or Board of Trade on which the contract is traded and is subject to change. Accordingly, variation margin payments are received or made to reflect daily unrealized gains or losses which are recorded in the Statement of Operations. When the contracts are closed, the fund recognizes a realized gain or loss. There is minimal counterparty credit risk to the fund with futures since futures are exchange traded, and the exchange’s clearinghouse guarantees the futures against default. Swap Transactions: The fund enters into swap agreements to exchange the interest rate on, or return generated by, one nominal instrument for the return generated by another nominal instrument. Swap agreements are privately negotiated in the over-the-counter (“OTC”) market or centrally cleared. The fund enters into these agreements to hedge certain market or interest rate risks, to manage the interest rate sensitivity (sometimes called duration) of fixed income securities, to provide a substitute for purchasing or selling particular securities or to increase potential returns. For OTC swaps, the fund accrues for the interim payments on a daily basis, with the net amount recorded within unrealized appreciation (depreciation) on swap agreements in the Statement of Assets and Liabilities. Once the interim payments are settled in cash, the net amount is recorded as a realized gain (loss) on swaps, in addition to realized gain (loss) recorded upon the termination of swap transactions in the Statement of Operations. Upfront payments made and/or received by the fund, are recorded as an asset and/or liability in the Statement of Assets and Liabilities and are recorded as a realized gain or loss ratably over the agreement’s term/event with the exception of forward starting interest rate swaps which are recorded as realized gains or losses on the termination date. Fluctuations in the value of swap agreements are recorded for financial statement purposes as unrealized appreciation or depreciation on swap transactions. Centrally Cleared Swaps: Upon entering into centrally cleared swap agreements, an initial margin deposit is required with a counterparty, which consists of cash or cash equivalents. The amount of these deposits is determined by the exchange on which the agreement is traded and is subject to change, The change in valuation of centrally cleared swaps is recorded as a receivable or payable for variation margin in the Statement of Assets and liabilities. Payments received from (paid to) the counterparty, including upon termination, are recorded as realized gain (loss) in the Statement of Operations. Interest Rate Swaps: Interest rate swaps involve the exchange of commitments to pay and receive interest based on a notional principal amount. The fund enters into these agreements for a variety of reasons, including to hedge certain market or interest rate risks, to manage the interest rate sensitivity (sometimes called duration) of fixed income securities, to provide a substitute for purchasing or selling particular securities or to increase potential returns. The fund may elect to pay a fixed rate and receive a floating rate, or receive a fixed rate and pay a floating rate on a notional principal amount. The net interest received or paid on interest rate swap agreements is included within unrealized appreciation (depreciation) on swap contracts in the Statement of Assets and Liabilities. Interest rate swaps are valued daily and the change, if any, is recorded as an unrealized gain or loss in the Statement of Operations. When a swap contract is terminated early, the fund records a realized gain or loss equal to the difference between the current realized value and the expected cash flows. The fund’s maximum risk of loss from counterparty credit risk is the discounted net value of the cash flows to be received from the counterparty over the contract’s remaining life, to the extent that the amount is positive. This risk is mitigated by having a master netting arrangement between the fund and the counterparty and by the posting of collateral by the counterparty to the fund to cover the fund’s exposure to the counterparty. Credit Default Swaps: Credit default swaps involve commitments to pay a fixed interest rate in exchange for payment if a credit event affecting a third party (the referenced company, obligation or index) occurs. Credit events may include a failure to pay interest or principal, bankruptcy, or restructuring. The fund enters into these agreements to manage its exposure to the market or certain sectors of the market, to reduce its risk exposure to defaults of corporate and sovereign issuers, or to create exposure to corporate or sovereign issuers to which it is not otherwise exposed. For those credit default swaps in which the fund is paying a fixed rate, the fund is buying credit protection on the instrument. In the event of a credit event, the fund would receive the full notional amount for the reference obligation. For those credit default swaps in which the fund is receiving a fixed rate, the fund is selling credit protection on the underlying instrument. The maximum payouts for these contracts are limited to the notional amount of each swap. Credit default swaps may involve greater risks than if the fund had invested in the reference obligation directly and are subject to general market risk, liquidity risk, counterparty risk and credit risk. The maximum potential amount of future payments (undiscounted) that a fund as a seller of protection could be required to make under a credit default swap agreement would be an amount equal to the notional amount of the agreement which may exceed the amount of unrealized appreciation or depreciation reflected in the Statement of Assets and Liabilities. Notional amounts of all credit default swap agreements are disclosed in the following chart, which summarizes open credit default swaps on index issues entered into by the fund. These potential amounts would be partially offset by any recovery values of the respective referenced obligations, underlying securities comprising the referenced index, upfront payments received upon entering into the agreement, or net amounts received from the settlement of buy protection credit default swap agreements entered into by the fund for the same referenced entity or entities. GAAP requires disclosure for (i) the nature and terms of the credit derivative, reasons for entering into the credit derivative, the events or circumstances that would require the seller to perform under the credit derivative, and the current status of the payment/performance risk of the credit derivative, (ii) the maximum potential amount of future payments (undiscounted) the seller could be required to make under the credit derivative, (iii) the fair value of the credit derivative, and (iv) the nature of any recourse provisions and assets held either as collateral or by third parties. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Investment Funds By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: May 22, 2014 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: May 22, 2014 By: /s/ James Windels James Windels Treasurer Date: May 22, 2014 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
